Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


 Teodoro Miguel Hernandez, Appellant                   Appeal from the 428th District Court of
                                                       Hays County, Texas (Tr. Ct. No. CR-14-
 No. 06-15-00167-CR          v.                        0339).    Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Burgess participating.

       As stated in the Court’s opinion of this date, we reverse the trial court’s judgment
convicting Hernandez of and sentencing him for the crime of aggravated assault with a deadly
weapon and, in lieu of that judgment, render a judgment convicting Hernandez of the lesser-
included offense of assault. Further, we remand this matter to the trial court for a new punishment
hearing for the offense of assault. We affirm the trial court’s judgment of conviction as to the
offense of sexual assault in all respects.
       We note that the appellant, Teodoro Miguel Hernandez, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED AUGUST 5, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk